LINDE, J.,
specially concurring.
I concur in the court’s decision only because petitioner acquiesced without objection in the State’s standing to attack the constitutionality of ORS 109.135(3).
Whatever may be true of time-barring a child’s own action to establish its parentage, there are two reasons why the state should not be able to do so in this proceeding. First, the state is not bringing this proceeding under ORS 109.125 on behalf of the child. ORS 109.125(1) (b) permits a statutory proceeding to be initiated by a state agency, here AFSD, furnishing support to the mother for the benefit of the child. AFSD is not a guardian suing for the child under ORS 109.125(l)(c). It can be said to have been subrogated by statute to a child’s support claims against the putative father. In short, AFSD is a state agency with a purely financial claim if it identifies a debtor, the father, who is not supporting the child. But there is no reason why the legislature cannot impose whatever time limit it chooses on such claim by a state agency. The agency has no standing to argue that the limitation on its purely statutory function to recover funds for the state is unconstitutional.
The second reason has wider substantive importance. To repeat, AFSD pursued the statutory filiation proceeding in the state’s financial interest. But from the child’s standpoint, or the mother’s, a filiation proceeding involves more than money. It can involve the child’s social identity. It may call for a determination of paternity, if that is disputed. ORS 109.155. It may open the door to a dispute over custody. ORS 109.175. Upon AFSD’s initiative, a child may find itself possessed of a new set of relatives. A mother, having married and brought up the defendant’s offspring as the child of that husband, may become divorced or widowed and then find the state agency responsible for “family services” disinterring a past relationship with the child’s alleged father that she does not acknowledge and that may humiliate her and the child and destroy existing relationships. This may be an unlikely thing for AFSD to do, but ORS 109.125(1)(b) does not require the consent of the mother or the child to initiate a filiation proceeding. Nor does the statute require that either the mother or the child be made a party or that the child’s interest be represented through a guardian ad litem, even though the issue of *275its paternity touches its interests far beyond the recovery of support payments.
The point is that there may have been a good or at least a constitutional reason why AFSD could not initiate such a proceeding more than ten years after the birth of the child. Perhaps in some contexts this limitation in former ORS 109.135(3) could deny a child equal privileges or equal protection under the Oregon and United States Constitutions that were enjoyed by children born in wedlock. If so, a guardian under ORS 109.125(1)(c) might challenge the former statute on the child’s behalf. But without the child’s participation, AFSD could not assert that the statutory limitation denied its equal privileges or protection, particularly when a filiation proceeding with an unrestricted time limitation, possible even after the child has reached adulthood, would do more harm than good for the child. Nor is the State helped for this purpose by the statutory “assignment” of the child’s purely financial support claim against a putative father identified by AFSD, ORS 418.042(1).
I realize that defendant may not have argued this issue because it may have appeared settled in State ex rel Adult & Fam. Ser. v. Bradley, 295 Or 216, 218 n 1, 666 P2d 249 (1983), in which Judge Gillette and I did not participate. For the reasons stated above, I think the statement in the cited footnote, that AFSD sues “on behalf of the child,” is wrong. Nevertheless, as no objection was made and the State was not asked by this court to rebrief the point, I concur in the disposition of this case.
Gillette, J., joins in this specially concurring opinion.